Citation Nr: 0805984	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  97-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss, from February 12, 1992 to November 15, 
2006.

2.  Entitlement to a rating in excess of 10 percent for right 
ear hearing loss, from November 15, 2006.  

3.  Entitlement to an initial compensable rating for 
chondromalacia patella of the right knee, status post 
arthroscopy, from February 12, 1992 to January 8, 1998.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee, status post 
arthroscopy, from January 9, 1998.

5.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee from February 12, 
1992 through August 18, 2004.  

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee from August 19, 
2004.  

7.  Entitlement to an initial compensable rating for 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine from February 12, 1992 through October 10, 
1999.  

8.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine, from October 11, 1999 through August 18, 
2004.  

9.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine from August 19, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1986.  Subsequent service was other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, for 
right knee pain with chondromalacia, and assigned a non-
compensable rating effective February 25, 1992.  Thereafter, 
a 10 percent rating was assigned effective January 9, 1998.  

In August 1999, the veteran testified at a Board hearing, 
however, the person who conducted the hearing is no longer 
employed at the Board. 

In a May 2000 decision, in pertinent part, the Board 
determined that the veteran had not filed a timely and 
adequate substantive appeal as to the issue of entitlement o 
a rating in excess of 10 percent for right knee 
chondromalacia.  The veteran appealed that determination to 
the Court of Appeals for Veterans Claims (Court).  Pursuant 
to a Joint Motion for Remand and Stay of Proceedings, the 
Board's decision was vacated in a July 2001 Order and 
remanded back to the Board.  In a May 2002 decision, the 
Board again determined that the veteran had not filed a 
timely and adequate substantive appeal as to the issue of 
entitlement o a rating in excess of 10 percent for right knee 
chondromalacia.  The veteran again appealed that 
determination to the Court.  Pursuant to a Joint Motion for 
Remand, the Board's decision was vacated in an April 2003 
Order and remanded back to the Board.  

In a May 2003 rating decision, service connection was granted 
for right ear hearing loss and a non-compensable rating was 
assigned effective August 1999; for tinnitus, and a 10 
percent rating was assigned effective august 1999; and for 
scars of the right knee and a 10 percent rating was assigned 
effective August 1999.  Service connection was denied for 
right knee, scalp, and hip disabilities.  Higher ratings were 
denied for service-connected right knee and post-traumatic 
stress disorder (PTSD) disabilities.  

In a November 2003 decision, in pertinent part, the Board 
determined that the veteran had filed a timely and adequate 
substantive appeal as to the issue of entitlement o a rating 
in excess of 10 percent for right knee chondromalacia.  Thus, 
that issue had been pending.  

In a November 2004 rating decision, service connection was 
granted for degenerative disc disease/degenerative joint 
disease of the lumbosacral spine.  A non-compensable rating 
was assigned effective February 12, 1992; a 10 percent rating 
was assigned from October 11, 1999; and a 40 percent rating 
was assigned effective from August 19, 2004.  Service 
connection for degenerative joint disease of the left knee 
was granted.  A non-compensable rating was assigned effective 
February 12, 1992, and a 10 percent rating was assigned 
effective August 19, 2004.  A higher rating for right ear 
hearing loss was denied.  

In December 2006, the veteran's right ear hearing loss was 
increased to 10 percent effective November 15, 2006.  

In October 2007, the veteran testified at a Travel Board 
hearing before the undersigned.  


FINDINGS OF FACT

1.  Prior to November 15, 2006, the veteran demonstrated 
hearing equating to Level I in his left ear (nonservice-
connected ear) and Level VII and Level IV on two different 
audiograms in his right ear (service-connected).

2.  From November 15, 2006, the veteran demonstrated hearing 
of Level I in his left ear and Level X his right ear.

3.  From February 12, 1992 to January 8, 1998, the veteran 
did not exhibit painful motion of the right knee, limitation 
of motion, lateral instability, subluxation, or other 
compensable symptomatology.  

4.  From January 9, 1998, the veteran exhibited painful and 
limited motion on flexion, but not extension, of the right 
knee, but did not otherwise have lateral instability, 
subluxation, or other compensable symptomatology.  

5.  From February 12, 1992 through August 18, 2004, the 
veteran did not exhibit painful motion of the left knee, 
limitation of motion, lateral instability, subluxation, or 
other compensable symptomatology.  

6.  From August 19, 2004, the veteran exhibited painful and 
limited motion on flexion, but not extension, of the left 
knee, but did not otherwise have lateral instability, 
subluxation, or other compensable symptomatology.  

7.  From February 12, 1992 through October 10, 1999, the 
veteran's degenerative disc disease/degenerative joint 
disease of the lumbosacral spine did not result in any 
documented limitation of motion, neurological impairment, 
lumbosacral strain, demonstrable deformity of a vertebral 
body, or ankylosis.  

8.  From October 11, 1999 through August 18, 2004, the 
veteran's degenerative disc disease/degenerative joint 
disease of the lumbosacral spine was productive of mild 
neurological impairment.  

9.  From August 19, 2004, the veteran's degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
was productive of severe limitation of motion, but not 
pronounced disc disease impairment nor did it cause 
lumbosacral strain, demonstrable deformity of a vertebral 
body, ankylosis, incapacitating episodes, sciatica, bowel or 
bladder impairment, or other separately rated neurological 
impairment.  


CONCLUSIONS OF LAW

1.  Prior to November 15, 2006, the criteria for a 
compensable evaluation for right ear hearing loss disability 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2007).

2.  From November 15, 2006, the criteria for a rating in 
excess of 10 percent for right ear hearing loss disability 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2007).

3.  From February 12, 1992 to January 8, 1998, the criteria 
for a compensable rating for chondromalacia patella of the 
right knee, status post arthroscopy, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5019, 
5260 (2007).

4.  From January 9, 1998, the criteria for a rating in excess 
of 10 percent for chondromalacia patella of the right knee, 
status post arthroscopy, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5019, 5260 (2007).

5.  From February 12, 1992 through August 18, 2004, the 
criteria for a compensable rating for degenerative joint 
disease of the left knee, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5019, 5260 (2007).

6.  From August 19, 2004, the criteria for a rating in excess 
of 10 percent for degenerative joint disease of the left 
knee, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2007).

7.  From February 12, 1992 through October 10, 1999, the 
criteria for a compensable rating for degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5292, 5293 
(2002).

8.  From October 11, 1999 through August 18, 2004, the 
criteria for a rating in excess of 10 percent for 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5293 (2002); Diagnostic Codes 5235-5243 (2004).

9.  From August 19, 2004, the criteria for a rating in excess 
of 40 percent for degenerative disc disease/degenerative 
joint disease of the lumbosacral spine, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5293 (2002); Diagnostic Codes 
5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters sent in March 2001, November 2002, October 2005, 
and March 2006, cumulatively fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claims, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in December 2006.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence. 

Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examinations report are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, No. 05-2424 
(U. S. Vet. App. Nov. 19, 2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


History

In a June 1993 rating decision, service connection for right 
knee pain with a history of chondromalacia was granted and a 
non-compensable rating was assigned effective February 1992, 
the date of claim.  Entitlement to service connection for a 
left knee disability, a low back disability, and hearing loss 
of the right ear, was denied.  It was determined that the 
veteran perfected an appeal as to all of those issues.  
Eventually, service connection was granted for all of those 
disabilities.

In October 1993, the veteran was scheduled for VA 
examinations, but failed to report for those examinations.  
Thereafter, VA medical records revealed that in January 1995, 
the veteran was evaluated by VA.  The veteran reported 
occasional pain in his right knee.  He indicated that he ran 
6-12 miles per week.  Range of motion of the right knee was 
normal.  There was no swelling or tenderness.  Neurological 
examination was normal.  No other musculoskeletal 
abnormalities were indicated.  

In February 1995, the veteran reported that he had decreased 
hearing in his right ear.  An audiological evaluation 
revealed hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
50
45
LEFT
10
10
5
10
5

The average of 1000-4000 Hertz in the right ear was 51.25.  
The average in the left ear was 7.5.  Speech audiometry 
revealed speech recognition ability of 55 percent in the 
right ear and 92 percent in the left ear.   

On January 9, 1998, the veteran was afforded a VA joints 
examination.  At that time, he reported having painful knees.  
He indicated that there were no flare-ups and the knee was 
stable.  The veteran did not use any assistive devices.  The 
veteran related that prolonged standing and running bothered 
him, as well as climbing stairs.  There were no episodes of 
dislocation or recurrent subluxation.  There was no 
inflammatory arthritis.  The veteran had not missed any work.  
The veteran exhibited full range of motion of the left knee.  
On the right, he was able to flex to 90 degrees.  There was 
no fatigue, weakness, or lack of endurance.  There was no 
edema or effusion, instability or weakness, tenderness, or 
redness found.  Weight bearing was good.  There was no 
ankylosis.  X-rays revealed degenerative changes in both 
knees.  The diagnoses were degenerative joint disease of the 
left knee and postoperative residuals of the right knee.  

In August 1999, the veteran testified at a Board hearing.  
The veteran reported that his right knee would swell and was 
occasionally unstable.  He used a sleeve resistant brace for 
support, but it caused his leg to sweat.  He reported pain of 
a 9.5 on a scale of 1-10, with 10 being the worst.  He 
related that he tried not to engage in physical activities.  
As to the left knee, he indicated that his knee was stiff and 
would give out.  With regard to his back, the veteran 
indicated that he had pain and muscle spasm.  He also 
reported having sciatica.  The veteran also stated that he 
had hearing loss in his right ear.  

Private medical records reflect complaints of low back pain.  
It was indicated that the veteran had degenerative changes of 
the lumbar spine.  However, no muscle spasm was noted nor 
were range of motion studies indicated. 

In August 2000, the veteran was afforded a joints 
examination.  The veteran reported pain in his right knee 
which was related to standing and walking.  It was relieved 
by sitting down and taking weight off of the knee.  He also 
related that he had stiffness and swelling.  He used a 
neoprene sleeve over the knee and also applied ice packs.  He 
had not lost any time from work.  He avoided physical 
activities and was unable to run.  Physical examination of 
the knee revealed that it was normal in appearance and there 
was no obvious redness or swelling.  There were several scars 
over and around the knee.  The knee was tender over the joint 
space medially and over the lateral aspect of the patella 
which was under one of the scars.  The veteran was able to 
extend fully to zero degrees.  He complained of pain in 
moving the knee and was only able to move to 100 degrees of 
flexion before stopping.  There was no abnormality to varus 
or valgus stress.  There was no Drawer sign.  There was no 
McMurray's sign elicited.  There was crepitus noted 
throughout the entire range of motion.  X-rays revealed 
moderate degenerative changes in the knees, greater on the 
right.  The diagnosis was chondromalacia patella with 
degenerative joint disease of the right knee with joint space 
and subpatellar tenderness.  Arthroscopic scars were also 
indicated.  

February and June 2002 VA outpatient records noted that the 
veteran had moderate sensorineural hearing loss on the right.  
He complained of decreased hearing ability and ringing in his 
ears.  

In February 2002, the veteran was afforded a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
40
25
30
LEFT
15
10
10
5
10

The average of 1000-4000 Hertz in the right ear was 38.75.  
The average in the left ear was 8.75.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 100 percent in the left ear.  The veteran 
was seen by VA for ear treatment in June 2002.  

June 2003 x-rays revealed mild degenerative disc disease.  In 
October 2003, the veteran complained of having low back pain.  
There was tenderness to palpation 

In May 2004, the veteran complained of back pain.  In August 
2004, he was afforded a VA examination.  The veteran reported 
that he had back pain which radiated down to the buttocks and 
up through the lumbar area.  It did not radiate into the 
legs.  The veteran reported having back spasms which were 
aggravated by standing or walking for extended periods.  
There was no leg numbness.  There were no significant flare-
ups, but prolonged activities aggravated the back.  He did 
not use assistive devices.  The veteran related that he had 
left work early due to back problems, be he had not lost time 
from work.  He indicated that he had pain with driving and 
did not drive to his appointment.  In addition, he did not 
participate in recreational activities.  He had not had any 
prescribed bed rest.  Physical examination revealed 
tenderness of the lumbar spine, particularly in the midline 
area and paravertebrally.  There was some muscle spasm.  The 
veteran was unwilling to bend backwards.  He could move 
laterally to 5 degrees, initially, then 10 degrees, with 
pain.  He could bend forwards to 30 degrees and then stopped 
due to pain.  He was unable to heel and toe walk due to pain.  
His strength was probably normal and equal bilaterally.  Any 
elicitation of testing against resistance caused the veteran 
to have an increase and exacerbation of the pain which caused 
the veteran to cry out and stop doing the exercise.  The 
sensory examination was grossly normal.  The reflexes at the 
knees and ankles were symmetrical and equal bilaterally and 
normal.  There was no change with repetitive motion.  

The examiner noted that magnetic resonance imaging (MRI) 
revealed multi-level degenerative disc disease, particularly 
at the L3-4 level with foraminal narrowing on the left side 
at that level.  The diagnosis was degenerative disc 
disease/degenerative joint disease of the lumbosacral spine, 
multi-level, with residuals.  

On August 19, 2004, the veteran was also afforded a joints 
examination.  At that time, it was noted that the veteran had 
a history of pain in both knees, worse on the left than on 
the right, but constant.  It was worse with prolonged 
standing or walking.  He reported that it did not really 
bother him on his job because he was able to sit down when he 
needed to sit down.  He reported that his knees rarely gave 
way and he was able to catch himself.  The veteran related 
that he had flare-ups when he overexerted the knees, 
otherwise, there were no significant problems.  He did not 
use any assistive devices.  There were no episodes of 
dislocation or subluxation.  There was no inflammatory 
arthritis.  Physical examination revealed that the knees were 
normal in appearance.  There was tenderness over the joint 
space bilaterally.  There was tenderness over the anterior 
inferior aspect of the left patella to direct pressure.  The 
veteran could extend the knees fully to zero degrees.  The 
veteran was able to flex to 100 degrees.  The veteran 
complained of back, but not knee pain with range of motion 
testing.  However, he complained of knee pain with varus and 
valgus stress testing, however, there was no abnormality on 
that testing.  There was no Drawer or McMurray sign.  There 
was crepitus throughout range of motion testing.  There was 
no change with repetitive motion.  The diagnosis was 
degenerative joint disease of the knees, which was shown on 
x-rays.  

In September 2004, the veteran's ears were evaluated.  The 
veteran indicated that he could not hear at all in his right 
ear.  The diagnosis was moderate sensorineural hearing loss 
of the right ear.  Also, the veteran complained of back pain 
in September 2004.  In October 2004, it was again noted that 
he had right ear moderate sensorineural hearing loss.  In 
October 2004, it was also noted that the veteran had low back 
pain with disc protrusion and some narrowing which had 
worsened.  The veteran complained of having trouble sleeping 
due to back pain.  

In October 2006, the veteran was afforded a VA spine 
examination.  The veteran continued to complain of constant 
low back pain which did not radiate.  The veteran was not 
currently taking medication, he stated that his prescription 
had run out.  He did not have extensive flare-ups as the pain 
stayed consistent.  He indicated that any kind of bending, 
stooping, lifting, or twisting as well as extended standing 
or walking increased pain.  He avoided those activities.  He 
had no incapacitating episodes with bed rest ordered by a 
physician.  The veteran was able to work full-time and had 
lost no time from work.  Physical examination revealed 
minimal tenderness on the right side of the back at the right 
sacroiliac and right sciatic notch, but none on the left.  He 
bent backwards about 15 degrees with complaints of pain, but 
was able to do the exercise without any significant problems.  
He bent laterally to about 20 degrees with complaints of 
pain.  He bent forward to 60 degrees without pain.  He was 
able to rotate 35 degrees in either direction without 
significant pain.  Neurological examination revealed that 
knee and ankle jerks were intact, equal and symmetrical, 
bilaterally.  Motor and sensory examinations were essentially 
normal although the veteran complained of pain with testing 
at the knees against resistance.  The strength of the joints 
was normal.  Pain was demonstrated on extensor hallucis after 
a few seconds.  However, power was normal.  The sensory 
examination was essentially unremarkable, equal, and 
symmetrical.  There was no change in that examination with  
repetitive motion.  There were no vertebral fractures or non-
organic physical signs.  The diagnosis was degenerative disc 
disease/degenerative joint disease, multi-level, of the 
lumbosacral spine, with residuals.  

On November 16, 2006, the veteran was afforded a VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
50
30
25
LEFT
10
10
10
5
10

The average (of the latter 4 Hertz scores) in the right ear 
was 42.5 and was 8.75 in the left ear.  Speech audiometry 
revealed speech recognition ability of 24 percent in the 
right ear and of 100 percent in the left ear.

In October 2007, the veteran testified at a Board hearing.  
At that time, he testified that his knees hurt and that he 
wears a knee brace.  He used ice and heat to relieve 
symptoms.  The right knee swelled, was painful, and gave way.  
He favored his left knee when he walked.  He also had popping 
and grinding.  The veteran also testified that his back was 
painful and that he had lost time from work.  In addition, he 
had constant ringing in his ears.  


Right Ear Hearing Loss

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo- 
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the nonservice-
connected ear will be assigned a Roman numeral designation of 
I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 
C.F.R. § 4.85(f).  In this regard, compensation is payable 
for the combination of service-connected and nonservice-
connected disabilities as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the appellant's own willful misconduct.  38 
C.F.R. § 3.383(a).  If hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and there is hearing impairment 
in the other ear as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385, 
compensation is payable as if both disabilities were service-
connected.  38 C.F.R. § 3.383(a)(3).  Essentially, if the 
service-connected ear is 10 percent or more disabling, the 
deafness of the nonservice-connected ear (whether total or 
partial) is considered in assigning the proper rating.  In 
this case, the service-connected right ear was not 10 percent 
or more disabling until November 15, 2006.

The veteran maintains that he has difficulty hearing as well 
as understanding speech.  He states that he is basically deaf 
in his right ear.  The veteran is competent to report that he 
cannot hear well in his right ear.  However, he is not 
competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or of his 
speech recognition scores as these matters require medical 
expertise which he does not possess.


Entitlement to an initial compensable rating for right ear 
hearing loss, from February 12, 1992 to November 15, 2006

The VA audiological evaluations dated in February 1995 and in 
February 2002, result in Level VII and Level IV hearing, 
respectively.  The veteran's left ear would be designated as 
a Roman numeral I in accordance with the Code of Federal 
Regulations.  See 38 C.F.R. § 4.85(f) ("If impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of § 3.383 of this chapter").  
Utilizing these designations under Diagnostic Code 6100, the 
percentage evaluation assigned for the veteran's hearing 
impairment would remain at zero or noncompensable, for the 
period prior to November 15, 2005.  


Entitlement to a rating in excess of 10 percent for right ear 
hearing loss, from November 15, 2006

On the November 15, 2006 examination, the veteran's right ear 
hearing loss resulted in Level X hearing loss in the right 
ear and Level I hearing loss in the left ear.  Level X 
intersected with Level I hearing loss equates to a 10 percent 
rating.  Thus, the veteran has properly been assigned a 10 
percent rating, but no more.  


38 C.F.R. § 4.86(a)

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application during either time period because the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) in the service-connected right 
ear is not 55 decibels or more.  

The Board further finds that 38 C.F.R. § 4.86(b) is not for 
application as the puretone threshold is not 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on 
any of the examinations.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results warranting a noncompensable rating until 
November 15, 2006; at that time, a 10 percent rating was 
warranted.  This objective evidence is more persuasive with 
regard to the level of disability under the Rating Schedule 
as it specifically pertains to the rating criteria.

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for higher 
ratings.  




Knees

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Bursitis is rated on limitation of motion of 
affected parts, as degenerative arthritis. 38 C.F.R. § 
4.71(a), Diagnostic Code 5019.

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.


Right Knee

During the time period from February 1992 to January 1998, 
the veteran's right knee exhibited normal range of motion.  
There was no swelling or tenderness, neurological 
abnormality, or musculoskeletal abnormality.  The veteran did 
not exhibit any pain on motion when the knee was manipulated 
nor was there any weakness, incoordination, or symptomatology 
consistent with the DeLuca directives.  There was no lateral 
instability or subluxation shown.  Accordingly, there is no 
basis for a compensable rating under any pertinent Diagnostic 
Code.  Therefore, the preponderance of the evidence is 
against a higher rating prior to January 8, 1998.  

During the time period from January 9, 1998 onward, the 
veteran complained of pain on motion and exhibited such pain 
on motion as flexion was limited to 90 degrees, at worst, 
during this period.  Otherwise, none of the DeLuca symptoms 
were shown.  The veteran did not demonstrate lateral 
instability, dislocation, or recurrent subluxation.  Although 
the veteran reported that his knee gave way, varus and valgus 
stress tests were normal and no instability was demonstrated 
at any time.  The knee was stable, there were no flare-ups, 
and the veteran did not require assistive devices for 
ambulation.  

In applying the pertinent rating criteria, a 10 percent 
rating was warranted for painful motion on flexion.  Although 
the 10 percent criteria were not met for limitation of motion 
(flexion limited to 15 degrees), in considering DeLuca and 38 
C.F.R. § 4.59, a 10 percent rating was warranted based on the 
painful motion.  However, the veteran did not havesuch 
limitations on extension nor did not demonstrate lateral 
instability or subluxation.  Therefore, a separate rating 
based on extension impairment or lateral 
instability/subluxation is not warranted.  

Therefore, the preponderance of the evidence is against a 
higher rating from January 9, 1998 onward.  

Left Knee

During the time period from February 12, 1992 through August 
18, 2004, the veteran's left knee exhibited normal range of 
motion.  The veteran did not exhibit any pain on motion when 
the knee was manipulated nor was there any weakness, 
incoordination, or symptomatology consistent with the DeLuca 
directives.  There was no lateral instability or subluxation 
shown.  Accordingly, there is no basis for a compensable 
rating under any pertinent Diagnostic Code.  Therefore, the 
preponderance of the evidence is against a higher rating 
prior to August  19, 2004.  

During the time period from August 19, 2004 onward, the 
veteran complained of pain on motion and exhibited such pain 
on motion as flexion was limited to 100 degrees, at worst, 
during this period.  Otherwise, none of the DeLuca symptoms 
were shown.  The veteran did not demonstrate lateral 
instability, dislocation, or recurrent subluxation.  Although 
the veteran reported that his knee gave way, varus and valgus 
stress testings were normal and no instability was 
demonstrated any time.  The veteran did not require assistive 
devices for ambulation.  

In applying the pertinent rating criteria, a 10 percent 
rating was warranted for painful motion on flexion.  Although 
the 10 percent criteria were not met for limitation of motion 
(flexion limited to 15 degrees), in considering DeLuca and 38 
C.F.R. § 4.59, a 10 percent rating was warranted based on the 
painful motion.  However, the veteran did not have such 
limitations on extension nor did not demonstrate lateral 
instability or subluxation.  Therefore, a separate rating 
based on extension impairment or lateral 
instability/subluxation is not warranted.  

Therefore, the preponderance of the evidence is against a 
higher rating from August 19, 2004 onward.  




Degenerative Disc Disease/Degenerative Joint Disease of the 
Low Back

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Effective prior to September 23, 2002, under Diagnostic Code 
5293, a 10 percent rating was provided for mild 
intervertebral disc syndrome with recurring attacks; a 20 
percent rating was provided for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  

A review of the post-service evidence reflects no back 
complaints until October 11, 1999, when the veteran 
complained of back pain.  As such, there is no basis on which 
to assign a compensable rating prior to that time.  Thus a 
preponderance of the evidence is against a compensable rating 
prior to October 11, 1999.

As of October 11, 1999, the veteran complained of back pain.  
June 2003 x-rays revealed mild degenerative disc disease.  In 
October 2003, the veteran complained of having low back pain.  
There was tenderness to palpation.  

There are no pertinent range of motion findings under which 
to rate the veteran pursuant to Diagnostic Code 5292.  The 
evidence did not show that the veteran had lumbosacral 
strain, therefore, Diagnostic Code 5295 is inapplicable.  The 
veteran did not exhibit demonstrable deformity of a vertebral 
body, thus Diagnostic Code 5285 is inapplicable.  The veteran 
did not exhibit ankylosis, thus Diagnostic Codes 5286 and 
5289 are also inapplicable.  

Under Diagnostic Code 5293, a 10 percent rating was provided 
for mild intervertebral disc syndrome with recurring attacks.  
Here, the veteran had mild disc disease, but no more than 
mild impairment was shown.  

Thus, the evidence supports a 10 percent rating from October 
11, 1999, the initial date of documented complaints.  




Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

In this case, there were no additional pertinent medical 
records during this time period.  Thus, the Board finds that 
the 10 percent rating continued to be met under Diagnostic 
Code 5293, but there is no basis to consider a higher or 
additional rating.  


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 
(2004). The maximum rating which may be assigned for neuritis 
not characterized by organic changes as noted above will be 
that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis. Id. Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 
(2004).

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  

In this case, the veteran has been granted a 40 percent 
rating under Diagnostic Code 5242 from August 19, 2004, the 
date of the VA examination.  Up until that time, the assigned 
10 percent rating was in effect.

During this next time period, the veteran was examined twice.  
The veteran reported that he had back pain which radiated 
down to the buttocks and up through the lumbar area.  It did 
not radiate into the legs.  The veteran reported having back 
spasms which were aggravated by standing or walking for 
extended periods.  There was no leg numbness.  He did not 
have incapacitating episodes with bed rest ordered by a 
physician.  Physical examination revealed muscle spasm.  The 
veteran was able to bend backwards to about 15 degrees.  He 
could move laterally to 10 degrees, with pain, at the worst 
on the examinations.  He could bend forwards to 30 degrees 
(at worst on the examinations) and then stopped due to pain.  
He was able to rotate 35 degrees in either direction without 
significant pain.  He was unable to heel and toe walk due to 
pain.  His strength was probably normal and equal 
bilaterally.  Any elicitation of testing against resistance 
caused the veteran to have an increase and exacerbation of 
the pain.  The motor and sensory examinations were grossly 
normal.  Neurological examination was normal.  The reflexes 
at the knees and ankles were symmetrical and equal 
bilaterally and normal.  There was no change with repetitive 
motion.  There were no vertebral fractures or non-organic 
physical signs.  The diagnosis was degenerative disc 
disease/degenerative joint disease, multi-level, of the 
lumbosacral spine, with residuals.  This was consistent with 
an MRI which showed multi-level degenerative disc disease, 
particularly at the L3-4 level with foraminal narrowing on 
the left side at that level.  

Under the old rating criteria, the evidence did not show that 
the veteran had lumbosacral strain; therefore, Diagnostic 
Code 5295 is inapplicable.  The veteran did not exhibit 
demonstrable deformity of a vertebral body, thus Diagnostic 
Code 5285 is inapplicable.  The veteran did not exhibit 
ankylosis, thus Diagnostic Codes 5286 and 5289 are also 
inapplicable.  

The veteran exhibited severe limitation of motion on flexion 
and when he moved laterally, considering the worst reported 
findings.  His movement was moderately limited in the other 
directions.  Thus, under Diagnostic Code 5292, considering 
DeLuca, he had severe limitation overall which warranted a 40 
percent rating as of the August 19, 2004 date, the date of 
the VA examination.  A higher rating was not warranted under 
Diagnostic Code 5292 as that required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  The veteran did not have 
these symptoms.  He did not exhibit sciatic neuropathy or 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc and little intermittent relief.  
Thus, under the old criteria, a 40 percent rating was 
warranted.  

Pursuant to the September 23, 2002 changes, the veteran did 
not have any incapacitating episodes.  He did not have any 
periods of bed rest prescribed by a physician and treatment 
by a physician.

Further, the veteran did not have any neurological 
disabilities which may be separately rated.  There was no 
sciatic radiating into his legs nor were there any bladder or 
bowel impairments.  

Therefore, there is no basis for a rating in excess of 40 
percent under the September 23, 2002 changes to the rating 
criteria.

Under the September 26, 2003 changes to the rating criteria, 
a higher rating requires ankylosis of the spine which the 
veteran did not exhibit.  Further, as noted, he does not have 
any neurological disabilities which may be separately rated.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis.  In determining whether 
higher ratings are warranted for service-connected 
disabilities, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the lumbar spine from August 19, 2004.


ORDER

An initial compensable rating for right ear hearing loss, 
from February 12, 1992 to November 15, 2006, is denied.

A rating in excess of 10 percent for right ear hearing loss, 
from November 15, 2006, is denied.

An initial compensable rating for chondromalacia patella of 
the right knee, status post arthroscopy, from February 12, 
1992 to January 8, 1998, is denied.

A rating in excess of 10 percent for chondromalacia patella 
of the right knee, status post arthroscopy, from January 9, 
1998, is denied.

An initial compensable rating for degenerative joint disease 
of the left knee from February 12, 1992 through August 18, 
2004, is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee from August 19, 2004, is denied.

An initial compensable rating for degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
from February 12, 1992 through October 10, 1999, is denied.

A rating in excess of 10 percent for degenerative disc 
disease/degenerative joint disease of the lumbosacral spine, 
from October 11, 1999 through August 18, 2004, is denied.

A rating in excess of 40 percent for degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
from August 19, 2004, is denied.



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


